 1   CLEMENTE M. JIMÉNEZ, ESQ.
     California State Bar Number 207136
 2
     431 I Street, Suite 102
 3   Sacramento, CA 95814
     (916) 443-8055
 4
 5   Attorney for Filemon Padilla-Martinez
 6
                                   UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   UNITED STATES OF AMERICA,                         CR. No.: 2:19-cr-159 MCE

11                    Plaintiff,                       ORDER SEALING DOCUMENTS AS
12                                                     SET FORTH IN THE PARTIES’ NOTICE
                vs.
13
14   FILEMON PADILLA-MARTINEZ,

15                    Defendant.
16
17              Pursuant to Local Rule 141(b) and based upon the representations contained in

18   counsel’s Request to Seal and the factors set forth in Oregonian Publishing Co. v. United

19   States District Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990), IT IS HEREBY

20   ORDERED that the six-page document pertaining to defendant Filemon Padilla-

21   Martinez, the accompanying exhibit, and the defendant’s Request to Seal shall be

22   SEALED until further order of this Court.

23   ///

24   ///

25   ///

26   ///
     ///
27
     ///
28
     ///


                                                 -1-
     05/28/21
 1              It is further ordered that access to the sealed documents shall be limited to the
 2   United States and counsel for the defendant.
 3              IT IS SO ORDERED.
 4   Dated: May 28, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
     05/28/21
